Citation Nr: 0835849	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-10 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder with hyperhidrosis.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for hemorrhoids.  

8.  Entitlement to service connection for shin splints. 

9.  Entitlement to service connection for a right ankle 
disorder.  

10.  Entitlement to service connection for a right shoulder 
disorder.  

11.  Entitlement to service connection for irritable bowel 
syndrome.  

12.  Entitlement to service connection for throat problems.  

13.  Entitlement to service connection for chronic headaches.

14.  Entitlement to service connection for sleep apnea with 
sleep disturbance.  

15.  Entitlement to service connection for bilateral bunions.  

16.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1980 to 
November 1984 and from March 1985 to October 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
After the rating decision was issued, and the New Orleans 
area devastated by Hurricane Katrina, the veteran relocated 
and his claims file was transferred to the RO in Detroit, 
Michigan.  In July 2008, in support of his claims, he had a 
hearing at the RO in Detroit before the undersigned Veterans 
Law Judge of the Board.

The Board is remanding the claims for service connection for 
right elbow and right shoulder disorders to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  The veteran does not have diagnoses of a throat 
condition, shin splints, bilateral bunions, a low back 
condition, or a right ankle condition to show he currently 
has these disabilities.  

2.  And although there are medical indications he has left 
and right knee disorders, a psychiatric disorder, tinnitus, 
hemorrhoids, irritable bowel syndrome, headaches, and sleep 
apnea, these conditions have not been attributed by competent 
medical evidence to his military service.  

3.  He does not have sufficient hearing loss in either ear to 
be considered a disability by VA standards.




CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disorder due to 
disease or injury incurred or aggravated in service or that 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran does not have a left knee disorder due to 
disease or injury incurred or aggravated in service or that 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

3.  The veteran does not have a psychiatric disorder with 
hyperhidrosis due to disease or injury incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

4.  The veteran does not currently have a bilateral hearing 
loss disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007). 

5.  The veteran does not have tinnitus due to disease or 
injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

6.  The veteran does not have hemorrhoids due to disease or 
injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

7.  The veteran does not have shin splints due to disease or 
injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

8.  The veteran does not have a right ankle disorder due to 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

9.  The veteran does not have irritable bowel syndrome due to 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

10.  The veteran does not have a throat disorder due to 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.14 (2007). 

11.  The veteran does not have a chronic headache disorder 
due to disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

12.  The veteran does not have sleep apnea with sleep 
disturbance due to disease or injury incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

13.  The veteran does not have bilateral bunions due to 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

14.  The veteran does not have a low back disorder due to 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
December 2002, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or assist him in obtaining 
and what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also sees the RO issued that VCAA notice letter 
prior to initially adjudicating the veteran's claims, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

A more recent February 2007 VCAA letter contained information 
concerning the downstream disability rating and effective 
date elements of a service-connection claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
However, the RO issued that letter in response to a claim for 
a condition, gastroesophageal reflux disease (GERD), which is 
not at issue in this appeal.  Nevertheless, since the Board 
is denying the claims for all of the conditions that are at 
issue in this appeal, disability ratings and effective dates 
will not be assigned, so not receiving notice concerning 
these downstream elements of these claims is ultimately 
inconsequential, and therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.

Moreover, since providing that additional VCAA notice in 
February 2007, again, albeit concerning the unrelated claim 
for GERD, the RO has gone back and readjudicated the 
veteran's claims that are at issue in this appeal in the 
April 2008 supplemental statement of the case (SSOC).  This 
is important to point out because the Federal Circuit Court 
has held that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The veteran also has since received additional notice 
concerning the several elements of his claims, and the 
requirements for establishing his underlying entitlement to 
service connection, during his recent July 2008 hearing.  And 
he has been represented throughout this appeal by a veteran's 
service organization, The American Legion, which presumably 
is aware of the various elements of a claim for service 
connection and the type of evidence needed to substantiate 
this type of claim.

So even if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).



With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the reports of his 
VA compensation examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Having said that, the Board realizes etiological opinions 
have not been obtained concerning any of the claimed 
disabilities, except for hearing loss and tinnitus.  However, 
the Board finds that the evidence, discussed below, indicates 
the veteran does not have diagnoses of a throat condition, 
shin splints, bunions, a low back disorder, or a right ankle 
disorder, and that he did not have relevant complaints or 
receive treatment for the remaining claimed disabilities 
during service.  Moreover, there is no competent medical 
evidence suggesting a link between his military service and 
the disorders at issue.  So a remand for an examination 
and/or opinion is not necessary to decide these claims.  See 
38 C.F.R. § 3.159 (c)(4) (2007).  As his service and post-
service medical records provide no basis to grant these 
claims, and indeed, to the contrary, provide evidence against 
these claims, the Board finds no basis for requesting a VA 
examination and opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Here, simply stated, these McLendon standards are not 
met because there is no objective indication the claimed 
disabilities originated during the veteran's military service 
or are in any way related to his military service; 
instead, there are only his unsubstantiated lay allegations 
they did and are, which is insufficient to trigger VA's duty 
to assist.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

Degenerative joint disease (DJD, i.e., arthritis) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability, to at 
least confirm the veteran has the claimed condition.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Here, though, the veteran's post-service 
medical treatment records do not list any diagnosis of or 
treatment for shin splints, bilateral bunions, a low back 
disorder, or a right ankle condition.  And while he has a 
diagnosis of dysphagia (i.e., difficulty swallowing), this is 
associated with his GERD, which is already service connected.  
He does not have any throat conditions that are not 
part and parcel of his GERD, and he cannot be compensated 
more than once for the same disability, else this would 
violate VA's anti-pyramiding regulation.  
See 38 C.F.R. § 4.14.  Consequently, since he does not have 
current diagnoses of these conditions, these claims must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  And 
although he has current diagnoses for the remaining claimed 
disabilities, he does not have any medical nexus evidence 
suggesting they may be related to his military service, which 
is another requirement for establishing his entitlement to 
service connection.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  So these claims 
also must be denied.  Moreover, as will also be explained, he 
does not have sufficient hearing loss in either ear to be 
considered a disability by VA standards.  See 38 C.F.R. 
§ 3.385.  So the Board unfortunately must deny this claim, 
too.

Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  
Impaired hearing is a disability for VA purposes if (1) the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or (2) when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or (3) when the 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  Id.

In March 2007, the veteran had a VA audio examination.  His 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
20
LEFT
30
20
25
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated that the threshold for normal hearing is from zero 
to 20 decibels, and that higher threshold levels indicate 
some degree of hearing loss.  Id. (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  But the Court in Hensley went on to point 
out that, even though disabling hearing loss according to the 
requirements of 38 C.F.R. § 3.385 need not have been shown 
during service, including at the time of separation from the 
military, the veteran must currently have this required level 
of hearing loss to be considered a disability by VA standards 
and have medical nexus evidence attributing his current 
hearing loss to his military service.  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).



Here, unfortunately, as is apparent from the results of his 
March 2007 VA audio examination, the veteran has some measure 
of hearing loss (at least in his left ear, though not in his 
right ear), but, regardless, he does not have sufficient 
hearing loss in either ear to be considered an actual 
disability by VA standards - that is to say, sufficient 
hearing loss in either ear to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385.  Therefore, his claim for 
hearing loss must be denied.

During that March 2007 VA audio examination, the veteran 
received a diagnosis of tinnitus.  But the examiner indicated 
the tinnitus is not due to the veteran's military service 
because, while he worked as a ground support equipment 
operator for aircraft, his audiograms in service indicated 
normal hearing with no significant threshold shift from the 
induction examination.  Additionally, the veteran reported 
that he wore hearing protection most of the time while 
working near those aircraft.  So although the veteran has 
tinnitus, it has not been attributed by competent medical 
evidence to his military service - and, in particular, to 
acoustic trauma from the type of noise exposure alleged.  
Hence, the Board must also deny this claim.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006).

For these reasons and bases, the preponderance of the 
evidence is against these claims - in turn meaning there is 
no reasonable doubt to resolve in the veteran's favor, and 
that these claims must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Bilateral (i.e., Left and Right) Knee Disorder

The veteran's SMRs show treatment for pain in both knees in 
February 1983.  He reported experiencing the pain 
intermittently ("on and off") during the prior one and a 
half years, with gradual worsening.  He also reported running 
about three miles every other day for six months, and stated 
the knee ache resolved quickly when he did not run.  Upon 
examination, there was no edema or instability and his ranges 
of motion were within normal limits.  He was diagnosed with 
runner's knees and was advised to discontinue running.  He 
was referred to physical therapy, where he was again 
diagnosed with runner's knees and advised to decrease running 
mileage, buy better running shoes, and perform strengthening 
exercises for his quads and hamstrings.  He did not receive 
treatment again in service, and his separation examination 
did not note any knee disabilities.  So his knee problems 
in service appear to have been acute and transitory, not 
chronic.

During his March 2007 VA joints examination, the veteran 
reported undergoing a right anterior cruciate ligament (ACL) 
repair operation in 2002.  The VA examiner attributed the 
veteran's right knee degenerative joint disease (DJD, i.e., 
arthritis) to his ACL repair in 2002, not to his period of 
military service.  The examiner also diagnosed mild DJD in 
the left knee, but did not comment on the etiology of it 
in terms of whether it is attributable to the veteran's 
military service.

Other VA and private medical records on file show treatment 
for DJD of the knees.  However, these records do not show the 
condition initially manifested to the required degree of at 
least 10-percent disabling within the one-year presumptive 
period following the veteran's discharge from the military.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  See also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260 and 5261, etc.  And of equal or even 
greater significance, these records do not provide the 
necessary medical nexus opinion linking his current DJD and 
the knee problems (pain, etc.) he had in service.  The March 
2007 VA examination provides evidence against his claims, and 
there is no medical evidence of record supporting his claims 
to refute this unfavorable VA opinion.  For these reasons and 
bases, the preponderance of the evidence is against his 
claims for service connection for bilateral knee disability 
- in turn meaning there is no reasonable doubt to resolve in 
his favor and his claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).



Psychiatric Disorder

The veteran has a diagnosis of generalized anxiety disorder 
and hyperhidrosis.  His SMRs note that he experienced 
hyperhidrosis, but do not show treatment for any mental 
conditions.  The private medical records that document his 
treatment for anxiety do not mention hyperhidrosis or state 
that his mental condition caused the hyperhidrosis.  The 
treatment records also do not provide the required linkage 
between his generalized anxiety disorder and his period of 
military service.  

During his July 2006 RO hearing and July 2008 Travel Board 
hearing, the veteran testified that his job as a military 
recruiter was extremely stressful because he had a quota to 
meet or he would lose his job.  While, as a layman, he is 
competent to state that he felt stress because of his job, he 
is not qualified to state that these feelings of stress 
caused his generalized anxiety disorder or were a 
manifestation of it because that is a medical determination.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The medical evidence of record does not provide the required 
linkage between the veteran's generalized anxiety disorder 
(or hyperhidrosis) and his period of military service.  There 
is no medical evidence of record supporting his claim.  
For these reasons and bases, the preponderance of the 
evidence is against his claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Hemorrhoids and Irritable Bowel Syndrome (IBS)

The veteran's SMRs are unremarkable for any diagnosis of or 
treatment for hemorrhoids, IBS, or any other gastrointestinal 
problems.  During his hearings, he testified that he has had 
hemorrhoids since July 1989, while in the military, and that 
job stress in service caused his IBS.  

Private and VA medical treatment records are negative for any 
treatment for hemorrhoids, except for a September 2006 
colonoscopy report that found the veteran had internal 
hemorrhoids.  No other medical evidence of record discusses 
his internal hemorrhoids.  He received private treatment for 
IBS, but the private records do not provide the necessary 
link between his IBS and his periods of active military 
service.  There is no evidence of record suggesting his 
hemorrhoids or IBS originated in service, including as a 
result of the type of job-related stress alleged.  For these 
reasons and bases, the preponderance of the evidence is 
against his claims - in turn meaning there is no reasonable 
doubt to resolve in his favor and his claims must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Chronic Headaches

The veteran's SMRs are unremarkable for a diagnosis of or 
treatment for chronic headaches.  He was seen for headaches 
at a private hospital, but no diagnosis was provided.  The 
private medical evidence does not provide the required link 
between his headaches and his military service, and he has 
not sought VA treatment for his headaches.  In the absence of 
this necessary link between his headaches and his military 
service, this claim cannot be granted.  For these reasons and 
bases, the preponderance of the evidence is against his claim 
- in turn meaning there is no reasonable doubt to resolve in 
his favor and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).



Sleep Apnea

The veteran's SMRs are unremarkable for a diagnosis of or 
treatment for a sleep disorder of any kind.  He was first 
diagnosed with sleep apnea in August 2006, nearly six years 
after his military service ended, after undergoing a sleep 
study (polysomnogram).  Dr. H. S. diagnosed obstructive sleep 
apnea, restless legs, parasomnia, and abnormal wakings.  

There is no medical nexus evidence of record, however, 
suggesting the veteran's sleep apnea, initially diagnosed six 
years after he left the military, had its origins in service.  
For these reasons and bases, the preponderance of the 
evidence is against his claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a psychiatric disorder with 
hyperhidrosis is denied.  

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for hemorrhoids is denied.  

Service connection for shin splints is denied. 

Service connection for a right ankle disorder is denied.  

Service connection for IBS is denied.  

Service connection for throat problems is denied.  

Service connection for chronic headaches is denied.

Service connection for sleep apnea with sleep disturbance is 
denied.  

Service connection for bilateral bunions is denied.  

Service connection for a low back disorder is denied.  


REMAND

In September 2006, Dr. T. F., the veteran's private 
physician, stated the veteran's right shoulder and right 
elbow conditions could be related to his military service.  
However, Dr. T. F. stated that "the only way I can connect 
[the veteran's] above complaints is by history alone."  Dr. 
T. F. did not have access to the veteran's SMRs or claims 
file for review of the pertinent medical and other history.  
But Dr. T. F.'s comments nonetheless raise the possibility 
that the veteran's right shoulder and elbow conditions may be 
related to his military service.  So, while this suggestion 
of this correlation is not a sufficient basis to grant 
these claims, it is nevertheless sufficient to trigger VA's 
duty to assist the veteran by requesting a medical nexus 
opinion because it is needed to make this important 
determination and fairly decide these claims.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not that his right elbow and 
right shoulder disorders are attributable 
to his military service.  

The examiner should also provide specific 
diagnoses for these conditions or, if the 
veteran is not deemed to have a right 
elbow or shoulder disability, the 
examiner should so state.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinions, whether 
favorable or unfavorable.

The claims folder must be made available 
to the examiner for review of the 
pertinent medical and other history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.  



2.  Then readjudicate the claims for 
service connection for right elbow and 
right shoulder disorders in light of any 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


